Per Curiam.

It clearly appears from the evidence that the occupant moved into the apartment after the statutory tenant had vacated therefrom, and without the permission of the landlord. The occupancy under such circumstances was an intrusion or squatting within the purview of subdivision 4 of section 1411 of the Civil Practice Act. (Hunt v. Gilmore, 198 Misc. 50.)
The final order should he unanimously reversed on the law and facts, with $30 costs to landlord, and final order directed for landlord as prayed for in the petition.
Concur — Pette, Di Giovanna and Brown, JJ.
Final order reversed, etc.